(Next day.) Bassett, C. J.
We have fully investigated the subject and are of opinion that the Negroes are free by the words and meaning of the seventh section of the Act [of] 1787 [2 Del. Laws 886]. Mr. Dickerson thought he could not export the Negroes without a permit. It is clear he carried them out under a permit. They were out two years. From the moment they were out of the state they were not slaves belonging to this state; and, if it was otherwise, every Negro purchased abroad might be brought into this state.
The last law in 1789 was made to remedy an inconvenience attending the law of 1787, for it was hard that a person to whom a right to slaves came not by their own seeking should be prevented from bringing them into this state. It was made to prevent the frequent applications to the legislature in that case. We conceive the letter and the spirit of this law is in favor of the petitioner.